Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 20, Lines 3-4:	Delete “comprises two other of the poles and two other of the pole ratchet mechanisms”
	Insert --comprises two other poles and two other pole ratchet mechanisms--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered FLYNN (US 5,913,275) and BELLAVICH (US 6,757,996).  Regarding independent claim 1, BELLAVICH fails to disclose a ratchet sleeve defining a first set of teeth and a ratchet slider defining a second set of teeth configured to electively engage with the first set of teeth.  Regarding independent claim 1, FLYNN fails to disclose “a ratchet slider configured to be positioned in the receiving slot of the pole support side arm”.  Further regarding independent claim 1, both FLYNN and BELLAVICH fail to disclose “a ratchet shifter attached to the pole, the ratchet shifter configured to be manually shifted between an engaged position and a disengaged position, the engaged position including the first set of teeth engaging with the second set of teeth to allow the pole to be manually rotated only in the first rotational direction, the disengaged position including the first set of teeth disengaged from the second set of teeth to allow the pole to be manually rotated both in the first rotational direction and in the second rotational direction”.  Note that the remaining prior art on the attached PTO-892 discloses traditional ratchet and pawl tension systems for a quilting frame.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732